EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Sundin (Reg. # 78,632)  on 4/22/2022.

The application has been amended as follows: 

(Canceled)

2.	(Currently Amended) A method for wireless communication, the method comprising:
receiving a first message from a messaging node of a plurality of nodes at a first designated recipient node included in the plurality of nodes, the first message including:
data indicative of an event occurrence remote from the first designated recipient node;
data indicative of a hop count;
data indicative of a maximum number of hops; and
data of at least one designated recipient node;
incrementing the hop count by the first designated recipient node;
determining whether the hop count equals the maximum number of hops by the first designated recipient node;
in response to a determination that the hop count is less than the maximum number of hops, generating a second message at the first designated recipient node at the first designated recipient node responsive to receipt of the first message, the second message including:
data indicative of the event occurrence received from the messaging node;
data indicative of an incremented hop count;
data indicative of the maximum number of hops; and
data indicative of the at least one designated recipient node; [[and]]
selectively transmitting the second message to a second designated recipient node included in the plurality of nodes;
generating via a sensor communicatively coupled to the first designated recipient node, a signal that includes data indicative of an event occurrence proximate the first designated recipient node;
generating, at the first designated recipient node, a message that includes the data indicative of the event occurrence proximate the first designated recipient node; and
selectively transmitting the message to at least one other node in the plurality of nodes.


3.	(Previously Presented) The method of claim 2, wherein the first message further includes authentication data corresponding to the messaging node, and wherein the second message further includes authentication data corresponding to the first designated recipient node.

4.	(Previously Presented) The method of claim 2, wherein the second designated recipient node includes at least one of: a designated individual recipient, a third designated recipient node, or a third party external to the plurality of nodes.

5.	(Previously Presented) The method of claim 2, wherein the first designated recipient node is autonomously selected based, at least in part, on a type of the event occurrence.

6.	(Previously Presented) The method of claim 2, wherein the second message further includes data provided by the first designated recipient node.

7.	(Previously Presented) The method of claim 2, wherein the data indicative of the event occurrence includes data from one or more media files.

8.	(Previously Presented) The method of claim 2, wherein selectively transmitting the second message to the second designated recipient node includes transmitting the second message via a BLUETOOTH® low energy wireless communication interface.

9	(Previously Presented) The method of claim 8, wherein the BLUETOOTH® low energy wireless communication interface is a BLUETOOTH® low energy advertising channel.

10.	(Canceled)

11.	(Currently Amended) A system for wireless communication, the system comprising:
-a processor;
a messaging node included in a plurality of nodes, the messaging node configured to send a first message, the first message including:
data indicative of an event occurrence remote from a first designated recipient node included in the plurality of nodes;
data indicative of a hop count;
data indicative of a maximum number of hops; and 
data of at least one designated recipient node;
the first designated recipient node configured to: 
receive the first message from the messaging node;
increment the hop count;
determine whether the hop count equals the maximum number of hops by the first recipient node;
in response to a determination that the hop count is less than the maximum number of hops, generate a second message at the first designated recipient node responsive to receipt of the first message, the second message including:
data indicative of the event occurrence received from the messaging node;
data indicative of an incremented hop count;
data indicative of the maximum number of hops; and
data indicative of the at least one designated recipient node; [[and]]
selectively transmit the second message to a second designated recipient node included in the plurality of nodes;
a sensor communicatively coupled to the first designated recipient node configured to generate a signal that includes data indicative of an event occurrence proximate the first designated recipient node, and wherein the first designated recipient node is further configured to:
generate a message that includes the data indicative of the event occurrence proximate the first designated recipient node; and
selectively transmit the message that includes the data indicative of the event occurrence proximate the first designated recipient node to at least one other node in the plurality of nodes.

12.	(Previously Presented) The system of claim 11, wherein the first message further includes authentication data corresponding to the messaging node, and wherein the second message further includes authentication data corresponding to the first designated recipient node.

13.	(Previously Presented) The system of claim 11, wherein the second designated recipient node includes at least one of: a designated individual recipient, a third designated recipient node, or a third party external to the plurality of nodes.

14.	(Previously Presented) The system of claim 11, wherein the first designated recipient node is autonomously selected based, at least in part, on a type of the event occurrence.

15.	(Previously Presented) The system of claim 11, wherein the data indicative of the event occurrence includes data from one or more media files.

16.	(Previously Presented) the system of claim 11, wherein to selectively transmit the second message to the second designated recipient node includes transmitting the second message via a BLUETOOTH® low energy wireless communication interface.

17.	(Previously Presented) The system of claim 16, wherein the BLUETOOTH® low energy wireless communication interface is a BLUETOOTH® low energy advertising channel.

18.	(Canceled)
19.	(Currently Amended) At least one non-transitory machine-readable medium with instructions stored thereon, which, when executed by at least one processor of a computing system, cause the at least one processor to:
receive a first message from a messaging node included in a plurality of nodes at a first designated recipient node included in the plurality of nodes, the first message including:
data indicative of an event occurrence remote from the first designated recipient node;
data indicative of a hop count;
data indicative of a maximum number of hops; and 
data of at least one designated recipient node;
increment the hop count by the first designated recipient node;
determine whether the hop count equals the maximum number of hops by the first recipient node;
in response to a determination that the hop count is less than the maximum number of hops, generating a second message at the first designated recipient node responsive to receipt of the first message, the second message including:
data indicative of the event occurrence received from the messaging node;
data indicative of an incremented hop count;
data indicative of the maximum number of hops; and
data indicative of the at least one designated recipient node; [[and]]
selectively transmit the second message to a second designated recipient node included in the plurality of nodes;
generate via a sensor communicatively coupled to the first designated recipient node, a signal that includes data indicative of an event occurrence proximate the first designated recipient node; 
generate, at the first designated recipient node, a message that includes the data indicative of the event occurrence proximate the first designated recipient node; and
selectively transmit the message to at least one other node in the plurality of nodes. 

20.	(Previously Presented) The at least one non-transitory machine-readable medium of claim 19, wherein the first message further includes authentication data corresponding to the messaging node, and wherein the second message further includes authentication data corresponding to the first designated recipient node.

21.	(Previously Presented) The at least one non-transitory machine-readable medium of claim 19, wherein the second designated recipient node includes at least one of: a designated individual recipient, a third designated recipient node, or a third party external to the plurality of nodes.

22.	(Previously Presented) The at least one non-transitory machine-readable medium of claim 19, wherein the  first designated recipient node is autonomously selected based, at least in part, on a type of the event occurrence.

23.	(Previously Presented) The at least one non-transitory machine-readable medium of claim 19, wherein to selectively transmit the second message to the second designated recipient node includes transmitting the second message via a BLUETOOTH® low energy wireless communication interface.

24.	(Previously Presented) The at least one non-transitory machine-readable medium of claim 23, wherein the BLUETOOTH® low energy wireless communication interface is a BLUETOOTH® low energy advertising channel.

25.	(Canceled)

26.	(New) The method of claim 2, wherein the event occurrence proximate the first designated recipient node is an event occurrence geographically proximate to the first designated recipient node.

27.	(New) The system of claim 11, wherein the event occurrence proximate the first designated recipient node is an event occurrence geographically proximate to the first designated recipient node.

28.	(New) The at least one non-transitory machine-readable medium of claim 19, wherein the event occurrence proximate the first designated recipient node is an event occurrence geographically proximate to the first designated recipient node.

Allowable Subject Matter
Claims 2-9, 11-17, 19-24, 26, 27, 28 respectively are allowed and renumbered as claims 1-8, 10-16, 18-23, 9, 17, 24 respectively.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior arts of record singly or in combination does not teach the totality of the independent claims when read in light of the specification.  In particular the prior arts of record does not teach “receiving a first message from a messaging node of a plurality of nodes at a first designated recipient node included in the plurality of nodes, the first message including: data indicative of an event occurrence remote from the first designated recipient node; data indicative of a hop count; data indicative of a maximum number of hops; and data of at least one designated recipient node; incrementing the hop count by the first designated recipient node; determining whether the hop count equals the maximum number of hops by the first designated recipient node; in response to a determination that the hop count is less than the maximum number of hops, generating a second message at the first designated recipient node at the first designated recipient node responsive to receipt of the first message, the second message including: data indicative of the event occurrence received from the messaging node; data indicative of an incremented hop count; data indicative of the maximum number of hops; and data indicative of the at least one designated recipient node; selectively transmitting the second message to a second designated recipient node included in the plurality of nodes; generating via a sensor communicatively coupled to the first designated recipient node, a signal that includes data indicative of an event occurrence proximate the first designated recipient node; generating, at the first designated recipient node, a message that includes the data indicative of the event occurrence proximate the first designated recipient node; and selectively transmitting the message to at least one other node in the plurality of nodes.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHAIRYA A PATEL whose telephone number is (571)272-5809. The examiner can normally be reached M-F 7:30am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DHAIRYA A. PATEL
Primary Examiner
Art Unit 2453



/DHAIRYA A PATEL/Primary Examiner, Art Unit 2453